DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/7/2022 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	The previous double patenting rejections with respect to US Patent 10,903,782 are withdrawn due to the terminal disclaimer.
	The other double patenting rejections are maintained.
	New analysis follows.

Claim Objections
Claim 16 objected to because of the following informalities:  lines 8-9 recites “top the base,”.  Appropriate correction is required.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-12, 16-19, 21, 23, and 24  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2019/0072150 to Kull (included in Applicant’s IDS filed . The subject matter relied upon in Kull finds support in provisional application 62/555,327, filed 9/7/2017. Supporting information regarding physical properties is provided by US PGPub 2013/0217524 to Antchak.
Regarding claims 1-3, and 5, Kull teaches a system comprising
a collection of photovoltaic modules (PV array of ¶0044)
a base (“non-rotating support member”) supporting the collection of photovoltaic modules
an actuator configured to rotate the collection of photovoltaic modules (while the embodiment disclosed in ¶0044 does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III) 
a damper 100 coupled between the collection of photovoltaic modules and the base (“the damper can be mounted such that one attachment point 210 is attached to a torque arm that rotates with the longitudinal beam and a second attachment point 220 that is attached to a non-rotating support member”) and resisting movement (“vibrations” of ¶0002-0006 and other passages) of the photovoltaic modules relative to the base
the damper 100 including
a damper chamber 190 containing a fluid (Fig. 1, ¶0032-0035)
a damper piston 150/350 (Figs. 1, 2) movable through the fluid inside the damper chamber 190, the damper piston including
a first port (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040)
a second port (Figs. 3C, 3D, ¶0042)
a valve (the combination of the washer identified in Marked-up Fig. 2 below, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), configured to open or close the second port.
[AltContent: arrow][AltContent: textbox (washer)][AltContent: arrow][AltContent: textbox (second port)][AltContent: arrow][AltContent: textbox (first port)]
    PNG
    media_image1.png
    232
    438
    media_image1.png
    Greyscale


The valve passively opens or closes the second port based on the current loading force on the collection of photovoltaic modules (the flow of fluid 410 in Figs. 3, 4, which changes as a function of amount of force from the wind on the modules, ¶0038-0040). Kull teaches that the force applied by the damper is variable depending upon the velocity of movement of the modules, where the velocity of movement is increased or decreased by the current loading force of wind (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio is variable, a skilled artisan would understand that such a variation in damping force is related to a  change in damping ratio (¶0070 of Antchak).
Per claim 2, Kull teaches the limitations of claim 1. The actuator is configured to move the collection of photovoltaic modules to change an angle of the collection of photovoltaic modules relative to the base (the previously cited passages recite rotation driven by the motor with respect to the non-rotating support member).
Per claim 3, Kull teaches the limitations of claim 1. Kull teaches that the valve is configured to open or close the second port (the washer 320 deflects toward or away from the second port 340, allowing a different amount of fluid flow 410) such that the damper provides a first damping force when the second port is open and a second damping force when the second port is closed (¶0040). As reasoned above, the first damping force and second damping force are analogous to a first and second damping ratio, respectively.
The fluid in the damper chamber does not flow between the damper chamber and the damper piston through the second port when the second port is closed (when the washer deflects in the direction 420 of Fig. 3A, or when the identified washer in Marked-up Fig. 2 directs in the downward direction, the port 340 analogous to the second port is closed). A skilled artisan would understand that the deflection of the washer in the downward direction does not close the first port. Therefore a skilled artisan would understand that the fluid in the damper chamber flows between the damper chamber and the damper piston through both the first and second ports when the second port is open and only through the first port when the second port is closed.
Per claim 5, Kull teaches the limitations of claim 1. The damper supports at least a portion of a load placed on the photovoltaic system by a wind loading (Ibid.).
The damper further comprises a piston 150/350 (Figs. 1, 2) driven by the current loading force on the positionable device (¶0032-0035) and including a variable vent size based on the current loading force (the on either side of element 340 available for flow of fluid 410 in Figs. 3, 4, changes as a function of amount of force from the wind on the device, ¶0038-0040), and a piston chamber 190 including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via a vent having the variable vent size (¶0032).
Regarding claims 10-12, Kull teaches a photovoltaic tracker system comprising
a base (“non-rotating support member” of ¶0044) 
a torque tube (“longitudinal beam”) that mounts photovoltaic modules (PV array of ¶0044)
an actuator configured to rotate the torque tube (while the embodiment disclosed in ¶0044 does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III) 
a damper 100 resisting movement (“vibrations” of ¶0002-0006 and other passages) of the photovoltaic modules relative to the base 
the damper 100 including
a damper chamber 190 containing a fluid (Fig. 1, ¶0032-0035)
a damper piston 150/350 (Figs. 1, 2) movable through the fluid inside the damper chamber 190, the damper piston including
a first port (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040)
a second port (Figs. 3C, 3D, ¶0042)
a valve (the combination of the washer identified in Marked-up Fig. 2 below, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), configured to open or close the second port.
[AltContent: arrow][AltContent: textbox (washer)][AltContent: arrow][AltContent: textbox (second port)][AltContent: arrow][AltContent: textbox (first port)]
    PNG
    media_image1.png
    232
    438
    media_image1.png
    Greyscale

The valve passively opens or closes the second port based on the current wind loading force on the photovoltaic modules (the flow of fluid 410 in Figs. 3, 4, which changes as a function of amount of force from the wind on the modules, ¶0038-0040). Kull teaches that the force applied by the damper is variable depending upon the velocity of movement of the modules, where the velocity of movement is increased or decreased by the current loading force of wind (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio is variable, a skilled artisan would understand that such a variation in damping force is related to a change in damping ratio (¶0070 of Antchak). Further, a skilled artisan would understand that the damper bears a portion of the wind loading, and reduces an overall loading on the actuator, as the damper reduces vibrations due to wind. 
Per claim 11, Kull teaches the limitations of claim 10. The actuator is configured to move the torque tube to change an angle of the photovoltaic modules relative to the base (the previously cited passages recite rotation driven by the motor with respect to the non-rotating support member).
Per claim 12, Kull teaches the limitations of claim 10. Kull teaches that the valve is configured to passively open or close the second port (the washer 320 deflects toward or away from the second port 340, allowing a different amount of fluid flow 410) such that the damper provides a first damping force when the second port is open and a second damping force when the second port is closed (¶0040). As reasoned above, the first damping force and second damping force are analogous to a first and second damping ratio, respectively.
The fluid in the damper chamber does not flow between the damper chamber and the damper piston through the second port when the second port is closed (when the washer deflects in the direction 420 of Fig. 3A, or when the identified washer in Marked-up Fig. 2 directs in the downward direction, the port 340 analogous to the second port is closed). A skilled artisan would understand that the deflection of the washer in the downward direction does not close the first port. Therefore a skilled artisan would understand that the fluid in the damper chamber flows between the damper chamber and the damper piston through both the first and second ports when the second port is open and only through the first port when the second port is closed.
Regarding claims 16-19, Kull teaches a photovoltaic tracker system comprising
a base (“non-rotating support member” of ¶0044) 
a photovoltaic module mount (“longitudinal beam”) that articulates relative to the base
a damper 100 resisting movement (“vibrations” of ¶0002-0006 and other passages) of the photovoltaic module mount relative to the base 
the damper 100 comprising
a damper chamber 190 containing a fluid (Fig. 1, ¶0032-0035)
a damper piston 150/350 (Figs. 1, 2) configured to move through the fluid relative to the damper chamber 190
a first port in the damper piston (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040)
a second port in the damper piston (Figs. 3C, 3D, ¶0042)
a valve (the combination of the washer identified in Marked-up Fig. 2 below, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), configured to open or close the second port.
[AltContent: arrow][AltContent: textbox (washer)][AltContent: arrow][AltContent: textbox (second port)][AltContent: arrow][AltContent: textbox (first port)]
    PNG
    media_image1.png
    232
    438
    media_image1.png
    Greyscale

The valve passively opens or closes the second port based on the current wind loading force on the photovoltaic module mount (the flow of fluid 410 in Figs. 3, 4, which changes as a function of amount of force from the wind on the modules supported by the longitudinal beam, ¶0038-0040). Kull teaches that the force applied by the damper is variable depending upon the velocity of movement of the module mount, where the velocity of movement is increased or decreased by the current loading force of wind (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio is variable, a skilled artisan would understand that such a variation in damping force is related to a change in damping ratio (¶0070 of Antchak). 
Per claim 17, Kull teaches the limitations of claim 16. While the embodiment disclosed in ¶0044 does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III). 
The actuator is configured to move the torque tube to change an angle of the photovoltaic module mount relative to the base (the previously cited passages recite rotation driven by the motor with respect to the non-rotating support member).
Per claims 18 and 19, Kull teaches the limitations of claim 17. A skilled artisan would understand that the actuator moves the photovoltaic module mount at a first rate (“The rotatable photovoltaic panel assembly includes a photovoltaic panel configured to rotate to maintain alignment with the sun, and a damper attached to the photovoltaic panel such that rotation of the photovoltaic panel translates into a linear movement of the damper.”; ¶0014).
A wind loading moves the photovoltaic module mount at a second rate (“The damper is configured to provide a first damping force during slow movement of the photovoltaic array and a second damping force during fast movement of the photovoltaic array, the second damping force being greater than the first damping force.”; ¶0014).
Regarding claims 21, 23, and 24, Kull teaches a photovoltaic tracker system comprising
a collection of photovoltaic modules (PV array of ¶0044)
an actuator coupled to the photovoltaic modules and configured to rotate the photovoltaic modules around an axis (while the embodiment disclosed in ¶0044 does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III) 
a damper 100 coupled to the photovoltaic modules (“the damper can be mounted such that one attachment point 210 is attached to a torque arm that rotates with the longitudinal beam and a second attachment point 220 that is attached to a non-rotating support member”; ¶0032-0035). 
A valve passively opens or closes a port in the damper based on the current loading force on the photovoltaic modules (¶0038-0040). Kull teaches that the force applied by the damper is variable depending upon the velocity of movement of the modules, where the velocity of movement is increased or decreased by the current loading force of wind (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio is variable, a skilled artisan would understand that such a variation in damping force is related to a  change in damping ratio (¶0070 of Antchak).
Per claim 23, Kull teaches the limitations of claim 21. The damper provides a first damping force when the port 340 is open and a second damping force when the port 340 is closed, corresponding to low velocity movements of the photovoltaic modules and high velocity movements of the photovoltaic modules, respectively (¶0040). As reasoned above, the first damping force and second damping force are analogous to a first and second damping ratio, respectively.
Further, a skilled artisan would understand from the Kull and the reasoning above that the damper is capable of operating with the lower first damping ratio when the actuator is rotating the photovoltaic module and a higher second damping ratio when the photovoltaic module is accelerating under wind loading.
Per claim 24, Kull teaches the limitations of claim 21. The damper supports at least a portion of a load placed on the photovoltaic system by an environmental condition (Ibid.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 3 above.
Regarding claims 6-8, Kull teaches the limitations of claim 3. While the reference does not specifically teach a quantitative second damping ratio or its relative value with respect to a critical damping of the photovoltaic system, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second damping ratio to cause the damper to be fully locked against the movement of the photovoltaic modules relative to the base, or to permit movement of the photovoltaic modules relative to the base while resisting the movement, to accommodate the structural strength of the system (¶005, 0006, 0008, 0030, 0035).
Regarding claim 9, Kull teaches the limitations of claim 3. Kull teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the second damping ratio and therefore the velocity of the photovoltaic modules in order to resist vibrations while not exceeding the structural strength of the system (¶005, 0006, 0008, 0030, 0035). 
“{W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation.” See /n re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See in re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As such, the selection of a second damping ratio that allows the collection of photovoltaic modules to move a designated angular distance relative to the base in a specified amount of time under a specified wind loading is an obvious result of such optimization.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 12 above.
Regarding claim 14, Kull teaches the limitations of claim 12. While the reference does not specifically teach a quantitative second damping ratio, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second damping ratio to cause the damper to be fully locked against the movement of the photovoltaic modules relative to the base to accommodate the structural strength of the system (¶005, 0006, 0008, 0030, 0035).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 10 above.
Regarding claim 15, modified-Kull teaches the limitations of claim 10. While the combination of
references does not explicitly recite that at least one of the photovoltaic modules, the base, or the
actuator is designed to withstand an average value of moments applied to the photovoltaic system
across a specific period of time, it would have been obvious as of the effective filing date of the claimed
invention for a person having ordinary skill in the art to design at least the photovoltaic modules and
base to withstand moments across a period of time because Kull teaches wind gusts transfer forces
and moments to supporting structure of the system (Ibid.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 1 above, and further in view of US PGPub 2018/0226915 to Henderson.
Regarding claim 4, Kull teaches the limitations of claim 1. Kull does not specifically teach a controller in electronic communication with the actuator. Henderson teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the actuator of modified-Kull in electronic communication with a controller in order to drive the motion of the collection of photovoltaic modules to the base (¶0033). 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 10 above, and further in view of Henderson.
Regarding claim 13, Kull teaches the limitations of claim 10. Kull does not specifically teach a controller in electronic communication with the actuator. Henderson teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the actuator of modified-Kull in electronic communication with a controller in order to drive the motion of the torque tube relative to the base (¶0033). 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 17 above, and further in view of Henderson.
Regarding claim 20, Kull teaches the limitations of claim 17. Kull does not specifically teach a controller in electronic communication with the actuator. Henderson teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the actuator of modified-Kull in electronic communication with a controller in order to drive the motion of the module mount relative to the base (¶0033). 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 21 above, and further in view of Henderson.
Regarding claim 22, Kull teaches the limitations of claim 21. Kull does not specifically teach a controller in electronic communication with the actuator. Henderson teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the actuator of modified-Kull in electronic communication with a controller in order to drive the motion of the photovoltaic modules around the axis (¶0033). 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The combination of references provide no motivation to couple the controller and the damper; therefore a skilled artisan would necessarily form the damping force provided by the damper, and thus the damping ratio of the damper, independently of the controller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 13-18, 21, 23, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,630,231. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘231 claim 2 anticipates all of the structure of those claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 1-12, 13-18, 21, 23, and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of copending Application No. 17/287,607 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Application 17/287,607 claim 18 anticipates all of the structure of those claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726